Van Hoesen, J.,
(concurring.) Though I shall vote with Chief Justice Larremore in favor of affirming the judgment, my reasons are not precisely the same as his. The city was upon the testimony undoubtedly responsible for the presence of the spike in the highway; for it had been there for some days, if not for some weeks. It had, therefore, constructive notice, at the least, that the spike was in the street. It is in evidence that it was placed there by the builders to facilitate them in carrying materials for building to the upper part of the houses that were in the course of construction.. It was used to fasten guy-ropes that appertained to the hoisting-machine. Now, instead of assuming that the spike was in the street in violation of law and without leave of the city authorities, 1 think that, in the absence of all testimony, we ought to assume that the spike was there by permission of the city; for the city is empowered to permit the placing of an obstruction in the street when the promotion of building makes such obstruction necessary. -Subdivision 4 of section 86 of the consolidation act confers upon the common council the power to permit the temporary obstruction of a street “during the erection or repair of a building on a lot opposite the same. ” Here it is shown that the spike was in the street opposite a building that was going up. The mere fact that an obstruction exists under such circumstances does not create any liability on thé part of the city. It may lawfully obstruct the street oppo*697site a house that is building for the purpose of facilitating the mechanics. But the obstruction must not be obviously dangerous. If it be so dangerous that men of ordinary prudence would condemn its use, permission for it should be absolutely refused by the city authorities; but if it be not, when used with ordinary care, hazardous to the public lawfully using the street for street purposes, the city ought not to be held liable if an injury results accidentally from its presence in the highway. Merely to prove, therefore, that the spike was in the street is not enough to warrant a verdict against the city when it is also shown by the plaintiff that it was in use opposite to a building then in progress. Some proof was necessary that it was inherently dangerous, or that it was so misplaced or so concealed, or that its situation with respect to its surroundings was such, that men of common prudence could see that it was likely to cause injury. The testimony adduced by the plaintiff showed that spikes .are in common use for holding guy-ropes attached to derricks, but that wooden posts are also used. There is nothing to warrant us in saying that wooden posts are safer than spikes, (for in contingencies that can be conceived of they would be far less safe,) or that the use of spikes is not compatible with the ■exercise of ordinary care. It appears, then, that the case is barren of evidence that the presence of the spike in the street was an unauthorized obstruction, or that it was an obstruction that became unlawful because obviously dangerous; and hence a finding of negligence against the city would have been without evidence to support it. It will be seen that I have made no point of the fact that when the plaintiff was injured he was not using the street for street purposes, but was coming down a plank placed athwart the sidewalk for the convenience of workmen who had to carry some of the materials from the carriage-way of the street to the doorway of the house. The plank turned with him, and threw him down, and in his fall he collided with the spike that stood in the carriage-way. I have treated the case as if he were using the street in the ordinary way. For the reason that the city may .authorize an obstruction necessary for the convenience of building operations, and that there is no proof that this obstruction was apparently dangerous to those using the street in the ordinary way, I think the motion to dismiss the complaint was properly granted.